Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn and vacate previous office action
The previous restriction filed July 13, 2021 is vacated in view of the interview summary filed August 25, 2021 and new phone restriction set forth below and in the interview summary.  Applicant phone election on November 29, 2021 is set forth in the interview summary and phone election below.

Applicant’s previous election without traverse of group II and species in the reply filed on March 25, 2021 is acknowledged.  Species elected A) cancer; B) GRK7
Newly submitted claims 131-147 require further restriction requirement set forth below.	 A new restriction is set forth below with applicant’s phone election.

Applicants phone election interview summary November 29. 2021 is acknowledged and set forth in interview summary and below in the restriction.

Claims 1, 5-6, and new claims 131-147 are pending.  Claims 2-4, 7-130 are canceled.   Claims 5-6, 132-139, 141-142, 144 are withdrawn.  Claims 1, 131, 140, 143, 145-147 are examined.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1, 6, 131-133, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is vaccine.

Group II, Claims 1, 6, 131-132, 134-135, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is immune checkpoint blockade.

Group III, Claims 1, 6, 131-132, 136-138, 143, 145,drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an adoptive T cell therapy is TCR-engineered T cells.

Group IV, Claims 1, 6, 131-132, 136-137,139, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an adoptive T cell therapy is CAR T cells.

Group V, Claims 1, 6, 131-132, 140, 143, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an adoptive T cell therapy is TCR mimic antibody.

Group VI, Claims 1, 6, 131-132, 136-137, 141, 143,145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an 

Group VII, Claims 1, 6, 131-132, 142-143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an interferon.

Group VIII, Claims 1, 6, 131-132, 142-143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an Anti-CD47 antibody.

Group IX, Claims 1, 6, 131-132, 142-143, 145,drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is a SIRP alpha antagonist.

Group X, Claims 1, 6, 131-132, 142-143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an HDAC inhibitor.

Group XI, Claims 1, 6, 131-132, 142-143, 145,drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is a cytokine.

Group XII, Claims 1, 6, 131-132, 142-143, 145,drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is a TLR agonist.

Group XIII, Claims 1, 6, 131-132, 142-143, 145,drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an epigenetic modulator that upregulates the expression of one or more MHCs.

Group XIV, Claims 1, 6, 131-132, 142-143, 145,drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor 

Group XV, Claims 1, 6, 131-133, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is vaccine.

Group XVI, Claims 1, 6, 131-132, 134-135, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an immune checkpoint blockade.

Group XVII, Claims 1, 6, 131-132, 136-138, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an adoptive T cell therapy is TCR-engineered T cells.

Group XVIII, Claims 1, 6, 131-132, 136-137, 139, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an adoptive T cell therapy is CAR T cells.

Group XIX, Claims 1, 6, 131-132, 140, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an adoptive T cell therapy is TCR mimic antibody.

Group XX, Claims 1, 6, 131-132, 141, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an adoptive T cell therapy is TCR based construct that encodes a soluble protein comprising the antigen recognition domain of a TCR.

Group XXI, Claims 1, 6, 131-132, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an interferon.



Group XXIII, Claims 1, 6, 131-132, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is a SIRP alpha antagonist.

Group XXIV, Claims 1, 6, 131-132, 142, 144-145, drawn to a method of treating in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an HDAC inhibitor.

Group XXV, Claims 1, 6, 131-132, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is a cytokine.

Group XXVI, Claims 1, 6, 131-132, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is a TLR agonist.

Group XXVII, Claims 1, 6, 131-132, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an epigenetic modulator that upregulates the expression of one or more MHCs.

Group XXVIII, Claims 1, 6, 131-132, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody or an antigen-binding fragment thereof that specifically binds to the kinase and administering an immunotherapy wherein the immunotherapy is an epigenetic modulator that upregulates antigen presentation.

Group XXIX, Claims 1, 5, 131-133, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is a small molecule inhibitor and immunotherapy is vaccine.



Group XXXI, Claims 1, 5, 131, 136-138, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an adoptive T cell therapy is TCR-engineered T cells.

Group XXXII, Claims 1, 5, 131, 136-137, 139, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an adoptive T cell therapy is CAR T cells.

Group XXXIII, Claims 1, 5, 131, 140, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an adoptive T cell therapy is TCR mimic antibody.

Group XXXIV, Claims 1, 5, 131, 141, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an adoptive T cell therapy is TCR based construct that encodes a soluble protein comprising the antigen recognition domain of a TCR.

Group XXXV, Claims 1, 5, 131, 142, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an interferon.

Group XXXVI, Claims 1, 5, 131, 142, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an Anti-CD47 antibody.

Group XXXVII, Claims 1, 5, 131, 142, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is a SIRP alpha antagonist.

Group XXXVIII, Claims 1, 5, 131, 142, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an HDAC inhibitor.

Group XXXIX, Claims 1, 5, 131, 142, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor immunotherapy is a cytokine.



Group XLI, Claims 1, 5, 131-132, 142, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an epigenetic modulator that upregulates the expression of one or more MHCs.

Group XLII, Claims 1, 5, 131, 142, 143, 145, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an epigenetic modulator that upregulates antigen presentation.

Group XLIII, Claims 1, 5, 131, 133, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is a small molecule inhibitor and immunotherapy is vaccine.

Group XLIV, Claims 1, 5, 131, 134-135, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is a small molecule inhibitor and immunotherapy is an immune checkpoint blockade.

Group XLV, Claims 1, 5, 131, 136-138, 144-145, drawn to a method of treating a cancer or infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an adoptive T cell therapy is TCR-engineered T cells.

Group XLVI, Claims 1, 5, 131, 136-137, 139, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an adoptive T cell therapy is CAR T cells.

Group XLVII, Claims 1, 5, 131, 140, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an adoptive T cell therapy is TCR mimic antibody.

Group XLVIII, Claims 1, 5, 131, 141, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an adoptive T cell therapy is TCR based construct that encodes a soluble protein comprising the antigen recognition domain of a TCR.

Group XLIX, Claims 1, 5, 131, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an interferon.

Group L, Claims 1, 5, 131, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an Anti-CD47 antibody.

Group LI, Claims 1, 5, 131, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is a SIRP alpha antagonist.

Group LII, Claims 1, 5, 131, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an HDAC inhibitor.

Group LIII, Claims 1, 5, 131, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor immunotherapy is a cytokine.

Group LIV, Claims 1, 5, 131, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is a TLR agonist.

Group LV, Claims 1, 5, 131, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an epigenetic modulator that upregulates the expression of one or more MHCs.

Group LVI, Claims 1, 5, 131, 142, 144-145, drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is small molecule inhibitor and immunotherapy is an epigenetic modulator that upregulates antigen presentation.

Group LVII, Claims 1, 131, 133, 143, 145-147 drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is vaccine.

Group LVIII, Claims 1, 131, 134-135, 143, 145-147 drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an immune checkpoint blockade.

Group LIX, Claims 1, 131, 136-138, 143, 145-147 drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an adoptive T cell therapy is TCR-engineered T cells.



Group LXI, Claims 1, 131, 140, 143, 145-147, drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide and administering an immunotherapy wherein the immunotherapy is an adoptive T cell therapy is TCR mimic antibody.

Group LXII, Claims 1, 131, 141, 143, 145-147 drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an adoptive T cell therapy is TCR based construct that encodes a soluble protein comprising the antigen recognition domain of a TCR.

Group LXIII, Claims 1, 131, 142-143, 145-147 drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an interferon.

Group LXIV, Claims 1, 131, 142-143, 145-147 drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an Anti-CD47 antibody.

Group LXV, Claims 1, 131, 142-143, 145-147 drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is a SIRP alpha antagonist.

Group LXVI, Claims 1, 131, 142-143, 145-147 drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an HDAC inhibitor.

Group LXVII, Claims 1, 131, 142-143, 145-147 drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is a cytokine.

Group LXVIII, Claims 1, 131, 142-143, 145-147 drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is a TLR agonist.



Group LXX, Claims 1, 131, 142-143, 145-147 drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an epigenetic modulator that upregulates antigen presentation.

Group LXXI, Claims 1, 131, 133, 144, 145-147 drawn to a method of treating an infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is vaccine.

Group LXXII, Claims 1, 131, 134-135, 144, 145-147 drawn to a method of treating an infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an immune checkpoint blockade.

Group LXXIII, Claims 1, 131, 136-138, 144, 145-147 drawn to a method of treating an infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an adoptive T cell therapy is TCR-engineered T cells.

Group LXXIV, Claims 1, 131, 136-137, 139, 144, 145-147 drawn to a method of treating an infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an adoptive T cell therapy is CAR T cells.

Group LXXV, Claims 1, 131, 140, 144, 145-147 drawn to a method of treating an infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an adoptive T cell therapy is TCR mimic antibody.

Group LXXVI, Claims 1, 131, 141, 144, 145-147 drawn to a method of treating an infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an adoptive T cell therapy is TCR based construct that encodes a soluble protein comprising the antigen recognition domain of a TCR.

Group LXXVII, Claims 1, 131, 142, 144, 145-147 drawn to a method of treating infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an interferon.



Group LXXIX, Claims 1, 131, 142, 144, 145-147 drawn to a method of treating an infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is a SIRP alpha antagonist.

Group LXXX, Claims 1, 131, 142, 144, 145-147 drawn to a method of treating an infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an HDAC inhibitor.

Group LXXXI, Claims 1, 131, 142, 144, 145-147 drawn to a method of treating an infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is a cytokine.

Group LXXXII, Claims 1, 131, 142, 144, 145-147 drawn to a method of treating an infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is a TLR agonist.

Group LXXXIII, Claims 1, 131, 142, 144, 145-147 drawn to a method of treating an infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an epigenetic modulator that upregulates the expression of one or more MHCs.

Group LXXXIV, Claims 1, 131, 142, 144, 145-147 drawn to a method of treating a infection in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an oligonucleotide that specifically binds to the kinase and immunotherapy is an epigenetic modulator that upregulates antigen presentation.

Claim 1, 131-132-147 are linking claims.
	The inventions listed as Groups I-LXXXIV do not relate to a single inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.
Group I is drawn to a method of treating a cancer in a patient comprising administering an inhibitor of kinase wherein the inhibitor is an antibody.  Pursuant 37 
	The methods of Group II-LXXIV do not share a special technical feature with method of group I because the method of group I comprises different method steps and material different products.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For each letter, a species must be elected.  The species elected should be consistent with the group election and other species election.  The claims that follow Markush group within Markush group claim dependency must follow consistent election of species.  The selection of species has to be single species and not a species in the alternative which would be more than one species.

A)  one invention species of markush group of kinase of claim 1;
B)  one invention of species of immune checkpoint blockade Markush group of claim 135;
C)  one invention of species of cancer Markush group of claim 143;
D)  one invention of species of infection Markush group of claim 144;


The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Since each invention species requires a unique search of the function in the literature databases and undue search burden would be imposed on the examiner if all of the functions were examined on one patent application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
During a telephone conversation with Adrian Antler on November 29, 2021 a provisional election was made without traverse to prosecute the invention of Group LXI and species, claims 1, 131, 140, 143 and 145-147.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6, 132-139, 142, 144  are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 131, 140, 143, 145-147 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims encompass non-elected subject matter which is ambiguous and confusing.

Claims 1, 131, 140, 143, 145-147 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The claims are directed to a method of treatment of thyroid cancer (elected species) and generic cancer by administering generic shRNA inhibitor of GRK7 and generic TCR mimic antibody.  The genus of TCR mimic antibody claimed encompass unlimited number of molecules generically.  The specification presents an example of a in vitro analysis with shRNA against GRK7.  However, the specification disclosure do not provide written description of the genus of generic shRNA of GRK7 and TCR mimic anibody to treat thyroid cancer nor any other cancer.  The state of the art was such that antisense RNA of GRK7 to treat cancer was contemplated but never executed successfully (Golz, WO 2017/160717).  The state of the art was such that only certain TCR mimic antibody were known to one of skill in the art (Dubrovsky, 2016), but one skilled in the art cannot envision the unlimited genus of mimic antibody structure based upon the known antibodies because the binding region is not predictive of any other antibodies.  The state of the is silent regarding combination therapy of GRK7 shRNA and immune checkpoint inhibitor to treat any cancer.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, or any combination thereof.  In this case, the only factor present in the specification is a method of using specific shRNA 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d.  Additionally, “a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).  ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The 
Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011) and AbbVie Deutschland GmbH v. Janssen Biotechnology, Ltd. 759 F.3d 1285 (Fed. Cir. 2014) provide holding against generic claims to antibodies whose structure cannot be envisioned from the specific species of structure provided.  Claims encompass antibodies whose structure cannot be envisioned because claims encompass an antibody that binds to a polypeptide of SEQ ID NO:7.  The genus of antibodies whose structure is not related to the antibody disclosed in the specification is large and cannot be envisioned because the structure of the antibody varies although it may bind the same polypeptide.  Antibodies claimed encompass unlimited changed to the structure of antibody disclosed because the antibodies only require the binding to the polypeptide.  The genus of antibodies as claimed includes variations in the entire polypeptide.  AbbVie [AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780, at 1788 (Fed. Cir. 2014)] held (at 1790) that, “Although the number of the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
appears high quantitatively, the described 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
species
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
genus See Ariad, 598 F.3d at 1351 (“[No] bright-line rules govern[] the number of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 species 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
that must be disclosed to describe a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 genus claim, as this number necessarily changes with each invention, and it changes with progress in a field.”).
Therefore, only method claimed for melanoma treatment, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision.

No claims area allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646